Exhibit 10.19
GANNETT CO., INC.
OMNIBUS AMENDMENT
TO TERMS AND CONDITIONS OF
STOCK OPTION AWARDS
Under the
Gannett Co., Inc.
2001 Omnibus Incentive Compensation Plan
To comply with the requirements of Section 409A of the Internal Revenue Code of
1986, and the rules and regulations thereunder (Section 409A”), the Terms and
Conditions of all Stock Option Awards that were not earned and fully vested on
or before December 31, 2004 are revised as follows:

  •   The Company agrees to comply with its responsibility under an Award
agreement to reimburse a participant for certain specified legal fees and other
disbursements following a Change in Control by reimbursing the participant for
such expenses within 10 days following the Company’s receipt of an invoice from
the participant; provided that the participant must submit an invoice for such
amounts at least 30 days before the end of the calendar year next following the
calendar year in which such fees and disbursements were incurred.

  •   To the extent that the Awards are subject to Section 409A, they are
intended to comply with the requirements of Section 409A and the Award
agreements shall be interpreted and administered in accordance with that intent.
If any provision of the Award agreements would otherwise conflict with or
frustrate this intent, the provision shall not apply.

IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of December 31, 2008.

            GANNETT CO., INC.
      By:   /s/ Roxanne V. Horning         Name:   Roxanne V. Horning       
Title:   Senior Vice President/Human Resources   

 

